 

Exhibit 10.2

 



TICC CLO 2012-1 LLC

 

SUBORDINATED NOTES DUE 2023

 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

By and Between

 

TICC CLO 2012-1 LLC

 

Issuer

 

and

 

TICC Capital Corp.

 

Purchaser

 

Dated as of May 28, 2013

 

- 1 -

 

 

TICC Capital Corp.
8 Sound Shore Drive, Suite 255
Greenwich, CT 06830
Attention: Saul Rosenthal
Facsimile No. (203) 983-5290
Email: srosenthal@ticc.com

 

Ladies and Gentlemen:

 

Section 1.                Introduction. TICC CLO 2012-1 LLC, a Delaware limited
liability company (the “Issuer”), has duly authorized the issuance and sale of
U.S.$20,000,000.00 principal amount of Subordinated Notes Due 2023 (the
“Subordinated Notes”) to TICC Capital Corp., a Maryland corporation (the
“Purchaser”), pursuant to this Subordinated Note Purchase Agreement (this
“Agreement”).

 

The Subordinated Notes will be issued pursuant to an Indenture, dated as of
August 23, 2012 (the “Indenture”), by and among the Issuer and The Bank of New
York Mellon Trust Company, National Association, as trustee (in such capacity,
the “Trustee”), and payments and transfers with respect thereto will be subject
to the terms of the Indenture. Capitalized terms used but not otherwise defined
herein shall have the respective meanings set forth in the Indenture, a copy of
which has been previously distributed to you. The Subordinated Notes purchased
by you hereunder will be represented by Certificated Subordinated Notes in
definitive, fully registered form.

 

The Issuer hereby agrees with the Purchaser as follows:

 

Section 2.                Purchase, Sale, Payment and Delivery of the
Subordinated Notes. On the basis of the representations, warranties and
agreements contained herein, but subject to the terms and conditions set forth
herein, the Purchaser agrees to purchase from the Issuer on the date hereof (the
“Closing Date”), U.S.$20,000,000.00 principal amount of the Subordinated Notes
for an aggregate purchase price of U.S.$20,000,000.00 by wire transfer of
immediately available funds by such time and to such account as may be agreed to
by the Issuer and the Purchaser.

 

Section 3.                Representations, Warranties and Covenants of the
Issuer. The Issuer represents, warrants, covenants and agrees with the Purchaser
that, as of the Closing Date:

 

(a)                The Issuer is a company duly formed, validly existing and in
good standing under the laws of the State of Delaware and in each jurisdiction
where the conduct of its business requires such license, qualification or good
standing, except where the failure to be so licensed or qualified or in good
standing would not have a material adverse effect on the ownership or use of its
assets, the validity or enforceability of the Operative Documents (as defined
herein) to which it is a party, or the ability of the Issuer to perform its
obligations hereunder or thereunder.

 

(b)               The Issuer has the power and authority to execute and deliver
the Operative Documents, as well as to carry out the terms thereof in all
material respects.

 



- 2 -

 

 

(c)                The Subordinated Notes have been duly authorized by the
Issuer and, when the Subordinated Notes are authenticated, delivered and paid
for pursuant to this Agreement, such Subordinated Notes will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Issuer entitled to the benefits provided by
the Indenture, and enforceable in accordance with terms therein, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors rights in general, and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).
When executed and delivered by the Issuer, each of the Operative Documents will
constitute the legal, valid and binding obligation of the Issuer enforceable in
accordance with its terms, subject, as to enforcement, to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors rights in general, and except as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

 

(d)               The execution and delivery by the Issuer of, and the
performance by the Issuer of its obligations under, the Operative Documents will
not contravene any provision of applicable law or any agreement or other
instrument binding upon the Issuer that is material to the Issuer, or any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Issuer, and no consent, approval, authorization or order
of, or qualification with, any governmental body or agency is required for the
performance by the Issuer of its obligations under the Operative Documents,
except such as may be required under state securities or blue sky laws in any
jurisdiction in connection with the purchase and resale of the Subordinated
Notes by the Purchaser and such other approvals as have been obtained and are in
full force and effect.

 

(e)                Assuming that the representations, warranties and covenants
of the Purchaser contained in this Agreement are true and correct in all
material respects and have been and will be complied with in all material
respects and that the Subordinated Notes are offered and sold in accordance with
the second supplemental offering circular, dated May 20, 2013, relating to the
offering of the Subordinated Notes (the “Offering Circular”), no registration of
the Subordinated Notes under the Securities Act is required for the offer, sale
and delivery of the Subordinated Notes in the manner contemplated by this
Agreement and the Indenture.

 

(f)                All of the representations and warranties made by the Issuer
pursuant to the Indenture are true and correct in all material respects as of
the Closing Date.

 

Section 4.                Representations, Warranties and Covenants of the
Purchaser. The Purchaser represents and warrants to, and agrees with the Issuer,
as of the Closing Date, that:

 

(a)                The Purchaser has the requisite power and authority to
execute and deliver this Agreement, and to purchase the Subordinated Notes in
accordance herewith, has duly authorized such execution, delivery and purchase,
and has duly executed and delivered this Agreement. The execution and delivery
of this Agreement, and the purchase of the Subordinated Notes in accordance
herewith by the Purchaser do not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any agreement or instrument to which the Purchaser is a party or by which the
Purchaser is bound or to which any of the property or assets of the Purchaser is
or are subject or (ii) result in any violation of the provisions of any of the
organizational documents of the Purchaser or (iii) result in any violation of
any statute, order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Purchaser or its property or assets. No
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the execution
or delivery of this Agreement by the Purchaser. This Agreement constitutes the
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, subject, as to enforcement, to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors rights in
general, and except as such enforceability may be limited by general principles
of equity (whether considered in a suit at law or in equity).

 



- 3 -

 

 

(b)               The Purchaser has completed and furnished herewith (i) a
purchaser representation letter for Subordinated Notes in the form of Exhibit A
attached hereto (the “Purchaser Certificate”) and (ii) a Subordinated Note ERISA
certificate in the form of Exhibit B attached hereto (the “ERISA Certificate”).

 

Section 5.                Conditions Precedent. The performance by the parties
hereto of their respective obligations hereunder are (unless waived in writing
by the Purchaser in respect of clause (a) or (d) or waived in writing by the
Issuer in respect of clause (b)) subject to the satisfaction of the following
conditions:

 

(a)                all representations and warranties made by the Issuer herein
are, as of the Closing Date, true and correct in all material respects;

 

(b)               all representations and warranties made by the Purchaser
herein are, as of the Closing Date, true and correct in all material respects;

 

(c)                the Purchaser shall have tendered payment of the purchase
price for the Subordinated Notes in accordance with Section 2;

 

(d)               on the Closing Date, each of the following documents (the
“Operative Documents”) shall have been duly authorized, executed and delivered
by the parties thereto, shall be in full force and effect and no default shall
exist thereunder:

 

(i)                 this Agreement; and

 

(ii)               the Subordinated Notes.

 

Section 6.                Bankruptcy Non-Petition; Limited Recourse.
Notwithstanding any other provision of this Agreement, the Purchaser may not,
prior to the date that is one year and one day or, if longer, the preference
period then in effect after the payment in full of all Notes (and any other debt
obligations of the Issuer that have been rated upon issuance by any rating
agency at the request of the Issuer), institute against, or join any other
Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under U.S. federal or state bankruptcy laws, or similar laws of any
jurisdiction. This Section 6 shall survive any termination of this Agreement. In
addition, the obligations of the Issuer under this Agreement (including any
claims arising under this Agreement) shall be limited in recourse to the
proceeds of the Assets (as defined in and applied in accordance with the
Indenture) and to the extent such proceeds are insufficient to meet the
obligations of the Issuer under this Agreement in full, the Issuer shall have no
further liability and any outstanding obligations of the Issuer and all claims
against the Issuer shall be extinguished. Following the Closing Date, all
payments under this Agreement are subject to the Priority of Payments as
specified in the Indenture. The obligations of the Issuer under this Agreement
shall be solely the corporate obligations of the Issuer and the Purchaser shall
not have any recourse to any of the Officer, director, manager, partner, member,
employee, shareholder, authorized Person or incorporator of the Issuer or their
respective Affiliates with respect to any claims, losses, damages, liabilities,
indemnities or other obligations in connection with the transactions
contemplated hereby.

 



- 4 -

 

 

Section 7.                Notice. All communications provided for or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, sent by overnight courier or mailed by registered mail,
postage prepaid and return receipt requested, or transmitted by telex, telegraph
or telecopier and confirmed by a similar mailed writing, if to the Purchaser,
addressed to such Purchaser at the address set forth on Schedule 1 hereto, or to
such other address as such Purchaser may designate in writing to the Issuer, and
if to the Issuer, addressed to the Issuer at the address set forth on Schedule 1
hereto, or to such other address as the Issuer may designate in writing to the
Purchaser.

 

Section 8.                Successors. This Agreement (a) shall inure to the
benefit of and shall be binding upon the Issuer, the Purchaser and their
respective successors and assigns; and (b) shall inure to the benefit of the
Issuer, the Purchaser, the Trustee and the Collateral Manager. All persons
referred to (other than the Issuer and the Purchaser) (A) in clause (b) of the
preceding sentence are intended as, and shall be, third-party beneficiaries of
the Issuer under this Agreement, (B) in clause (a) are intended to be third
party beneficiaries of the Purchaser and (C) in either case as such, shall be
entitled to enforce their rights, remedies and claims hereunder directly against
the other party as though such persons were signatories of this Agreement, but
shall not be deemed to have, or to have assumed, any obligation or liability
hereunder. Nothing expressed herein is intended or shall be construed to give
any person (other than the persons referred to in the preceding two sentences,
in each case, to the extent provided therein or elsewhere in this Agreement) any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any other agreement or instrument or against any party hereto or thereto or
beneficiary hereof or thereof.

 

Section 9.                Applicable Law; Submission to Jurisdiction, Etc.

 

(a)                This Agreement shall be governed by, and construed in
accordance with, and all matters arising out of or in any way related to this
Agreement (whether in contract, tort or otherwise), shall be governed by the law
of the State of New York.

 

(b)               The Purchaser hereby irrevocably submits to the nonexclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to this Agreement, and the Purchaser hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or federal court. The Purchaser hereby irrevocably waives,
to the fullest extent that it may legally do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The Purchaser irrevocably
consents to the service of any and all process in any action or proceeding by
the mailing or delivery of copies of such process to it at the Purchaser’s
address set forth on Schedule 1 hereto. The Purchaser agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 



- 5 -

 

 

(c)                EACH OF THE ISSUER AND THE PURCHASER IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.            Amendments. No amendment, modification, supplement, or
waiver of any provision of this Agreement shall in any event be effective unless
the same shall be in writing and signed by the Issuer and the Purchaser.

 

Section 11.            Severability of Provisions. Any covenant, provision,
agreement or term of this Agreement that is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability, without in any way
invalidating, affecting or impairing the remaining provisions hereof.

 

Section 12.            Counterparts. This Agreement may be executed in any
number of counterparts, and by each party hereto in several counterparts, each
of which counterpart when so executed shall be deemed to be an original, and all
such counterparts together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be as effective as delivery of a manually executed counterpart
of this Agreement.

 

- 6 -

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed duplicate hereof, whereupon this
Agreement will became a binding agreement between the undersigned in accordance
with its terms.

 



  Very truly yours,           TICC CLO 2012-1 LLC, as Issuer         By: TICC
Capital Corp., its designated manager         By         Name:         Title:  



  

 



TICC CLO 2012-1 LLC

Subordinated Note Purchase Agreement

 



 

 



 

The foregoing Subordinated Note Purchase Agreement is hereby confirmed and
accepted:

 

 



ticc capital corp.                           By:         Name:         Title:  
 



 

 

TICC CLO 2012-1 LLC

Subordinated Note Purchase Agreement







 

 

 

SCHEDULE 1

 



Purchaser



 



TICC Capital Corp.

8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

Telephone No.: (203) 983-5275

Facsimile No.: (203) 983-5290

Attention: Saul Rosenthal



 

Issuer



 

TICC CLO 2012-1 LLC

8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

Telephone No.: (203) 983-5275

Facsimile No.: (203) 983-5290

Attention: Saul Rosenthal

 



 

